DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The phrase “the bottom” should be changed to --a bottom-- since this is the first time this is mentioned (Claim 1, Line 8; Claim 8, Line 3; Claim 8, Line 5).
The phrase “the flow” should be changed to --a flow-- since this is the first time this is mentioned (Claim 1, Line 9).
A comma should be added after “claim 1” to correct the grammatical error (Claim 4, Line 1).
A comma should be added after “evaporation material” to correct the grammatical error (Claim 8, Line 8).
A comma should be added before “wherein” to correct the grammatical error (Claim 11, Line 2).
The phrase “water” should be changed to --the water-- to refer to the same water (Claim 8, Line 8; Claim 8, Line 9; Claim 14, Line 12; Claim 14, Line 13).
The phrase “container” should be changed to --impermeable container-- to maintain consistency (Claim 14, Lines 3 and 13; Claim 19, Line 1).
Claims 2, 3, 5-7, 10, 12, 13, 15-18, and 20 are objected for being dependent on objected Claims 1, 8, and 14.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A water delivery system of Claim 8.  The corresponding structure from the specification is a tube, opening at bottom of reservoir, outlet port, a pipe, and a hole in reservoir (paragraph 0024).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states “other shape” (Line 4).  This statement is indefinite because it is unclear what is considered an “other shape”.  It appears the applicant was trying to say that any shape is possible.  However, the phrase “other shape” provides no boundaries to determine whether or not something can be considered an “other shape”.  Since there is an endless number of shapes, it is unclear what shapes out of those endless number of shapes would fit the claim limitation.  Additionally, the phrase “other shape” makes the presumption that any kind of possible shape would be able to increase the surface area for moisture delivery, and thus, the shape of the section does not affect moisture delivery.  Therefore, the definition of “other shape” cannot be determined.  For examination purposes, the claim limitation will be interpreted as if the at least one section has a shape of any kind, it meets the claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ives (US 6,691,706).
Regarding Claim 8, Ives discloses a humidification device (apparatus of Figs 1 and 4) comprising: a reservoir (2, Fig 1) configured to hold water (water enclosed 40 within headset, Column 2, Lines 50-60); a water delivery system (8, Fig 4) integrally attached on the bottom of the reservoir when the humidification device is worn (8 is integrally attached to 2 or part of 2, Fig 4); and an evaporation material (20 and 24, Fig 4) located at the bottom of the water delivery system when the humidification device is worn (24 located at bottom of 8, Fig 4); wherein the evaporation material is at least one of a hydrophilic porous or fibrous material (the water capable of traveling along the wicking material to provide moisture in close proximity to the user’s nose, Abstract; wicking material is inherently hydrophilic and porous since it allows moisture to travel and its well-known that wicks are porous and hydrophilic) such that as water evaporates off the evaporation material the evaporation material automatically pulls water from the reservoir through the water delivery system (the water capable of traveling along the wicking material to provide moisture in close proximity to the user’s nose, Abstract; wicking material inherently must have evaporation of water to draw more water from the headset 2).
Regarding Claim 9, Ives discloses the evaporation material forms an airtight seal with the water delivery system (there are no openings or places for air to travel around the wick 24 in 30, Fig 4; the material properties of the wicking material 24 inherently create the airtight seal in 30).
Regarding Claim 10, Ives discloses the water delivery system is at least one of an opening in the reservoir (30 is a hole connected to 2, Figs 1, 4, and 6) or a tube extending from the bottom of the reservoir (30 is connected to 8 which is a tube, Figs 1, 4, and 6).
Regarding Claim 12, Ives discloses an adjustable attachment system (4, Fig 4) for fixing the humidification device on the head of a user, the attachment system having a body with a length (4, Fig 4; accordion shaped portion creates a flexible spring biased joint that helps headset fit snuggly on user’s head, Column 2, Lines 40-45).
Regarding Claim 13, Ives discloses the adjustable attachment system comprises at least one of: a wearable headgear (headset, Abstract; 4, Fig 4; accordion shaped portion creates a flexible spring biased joint that helps headset fit snuggly on user’s head, Column 2, Lines 40-45).

Allowable Subject Matter
	Claims 1-7, 11, and 14-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 discusses a wearable personal humidifier comprising: a reservoir for holding water including an output port, a water delivery material, the delivery material configured to make an airtight seal with the output port of the reservoir, wherein the delivery material includes a cavity having an opening to the output port of the reservoir, and wherein the output port is at the bottom of the reservoir when the humidifier is worn such that the flow of water from the reservoir to the delivery material is self-regulated.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 11 is dependent on Claim 8 and discusses a mask that is configured to be placed over the mouth and nose of a user and the evaporation material is located at least partially inside of the mask.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 11.
Claim 14 discusses a personal humidification device comprising: a water delivery tube having a length and a first and second end; a container integrally attached to the first end of the tube; a water delivery material configured at the second end of the tube wherein the material makes an airtight seal with the second end; a mask configured to be placed over the nose and/or mouth of a user, wherein the tube passes through the mask such that the first end is located outside of the mask and the second end passes into the inside of the mask; wherein the container is configured to hold water, the water inside the container is forced through the tube and on to the material.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 14.
Claims 2-7 and 15-20 contain allowable subject matter due to their dependency on Claims 1 and 14.
Several prior art similar to the claimed invention are discussed below.
Ives (US 6,691,706) discusses a personal humidifier.  Regarding Claim 1, Ives discusses most the claim limitations of Claim 1, but lacks a cavity within the delivery material that has an opening to the output port of the reservoir.  The instant invention discusses the presence of this cavity as a way to enable faster water replenishment from the reservoir (Specification: paragraph 0029).  Ives does not have the presence of this cavity since the wick is present throughout the entire span of the reservoir (Ives: Fig 4) and it is of a thin wick material in which adding a cavity through the wick would destroy the functionality of the device.  Additionally, Ives makes no mention of a cavity and there is no motivation to add a cavity since the device works properly without it.  Therefore, Ives does not disclose the claimed invention of Claim 1.  Regarding Claim 11, Ives has the claim limitations disclosed in Claim 8.  Ives lacks a mask that covers both the mouth and nose of the user and the wick being inside of the mask as claimed in Claim 11.  Nothing in Ives mentions about a mask and it would be unreasonable to attach a mask onto the device to cover the nose and mouth, specifically since the device is made to allow air to be breathed through the nose of the user.  Having a mask would obstruct this ability to breathe air.  Additionally, the addition of a mask would go against its lightweight, portable design especially since it is being used on an airplane.  Therefore, Ives does not disclose the claimed invention of Claim 11.  Similar arguments above are applied to Claim 14.  Claim 14 requires a mask and Ives lacks a mask that covers the nose and/or mouth of the user.  Therefore, Ives does not disclose the claimed invention of Claim 14.
Han (US 2018/0056023) discusses a moisture retaining mask.  Regarding Claim 1, Han does not have the output port at the bottom of the reservoir when worn.  Han specifically shows the reservoir being at the bottom of the mask portion (Han: Fig 3) and the output port being attached at the top of the reservoir instead of the bottom.  This design choice has a specific purpose, since it allows a user wearing the mask to sleep on their side without interrupting the function of the moisture retaining mask (Han: paragraph 0018).  It would be unreasonable to move this reservoir to be above the mask portion as there would be no room around the nose portion to accommodate this reservoir.  Additionally, it would be drastic modification that would destroy the device.  Therefore, Han does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 11.  Claim 11 is dependent on Claim 8 which requires the water delivery system to be attached on the bottom of a reservoir when worn.  Similar to Claim 1, Han does not have this feature required in Claim 8.  Therefore, Han does not disclose the claimed invention of Claim 11.  Regarding Claim 14, Han meets most of the claim limitations of Claim 14 but lacks the first end of the water delivery tube being located outside of the mask.  The water delivery tube 302 is within the inside of the mask itself and does not exit the mask (Han: Fig 4).  Although there is a different tube 201 that exits the mask, this tube does not supply water to the wick directly, but rather supplies water to the reservoir 200 (Han: Fig 4).  It would be unreasonable to extend the tube 302 to go outside of the mask as it is required to be placed inside of the reservoir to keep the wick in place.  Therefore, Han does not disclose the claimed invention of Claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 2004/0118400 is a humidifier specifically for one nasal cavity.
US 8,679,077 is a system for adding moisture to the lips of a subject with a similar retaining structure to the claimed invention.
US 3,612,049 is an apparatus with a facemask that has an absorbent pad wrapped around it.
US 6,354,293 is a breathing humidifier with a reservoir containing a sponge and water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785